i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-08-00694-CV

                                         IN RE Franchesca O’NEAL

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 8, 2008

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On September 15, 2008, relator Franchesca O’Neal filed a petition for writ of mandamus,

seeking to compel the trial court to vacate a temporary restraining order. On September 17, 2008,

the temporary restraining order expired and the trial court granted a temporary injunction. The

temporary restraining order is no longer in effect. Therefore, the petition for writ of mandamus is

now moot.

           Accordingly, we deny the petition for writ of mandamus and all other relief requested as

moot.

                                                                        PER CURIAM



         … This proceeding arises out of Cause No. 2008-CI-15014, styled Alamo Community College District v.
           1

Franchesca O’Neal, in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Andy Mireles presiding.
However, the challenged order was signed by the Honorable Lori Massey, presiding judge of the 288th Judicial District
Court, Bexar County, Texas.